Citation Nr: 1113120	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-23 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to an initial compensable rating for erythema annulare centrifugum.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for refractive error with presbyopia.  

5.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In the August 2007 rating decision, in pertinent part, the RO granted service connection for carpal tunnel syndrome of the right upper extremity, erythema annulare centrifugum, and hypertension, and assigned noncompensable ratings, effective December 1, 2006.  The RO denied service connection for diabetes mellitus and refractive error with presbyopia in the July 2008 rating decision.

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  On the day of the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In a January 2011 VA Form 646 and during the January 2001 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran withdraws from appellate status the issues of entitlement to an initial compensable rating for carpal tunnel syndrome of the right upper extremity and erythema annulare centrifugum and the issues of entitlement to service connection for diabetes mellitus and refractive error with presbyopia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to initial compensable ratings for carpal tunnel syndrome of the right upper extremity and erythema annulare centrifugum and the issues of entitlement to service connection for diabetes mellitus and refractive error with presbyopia have been met.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In a January 2011 VA Form 646, and during the January 2011 hearing, the Veteran's representative, on behalf of the Veteran, withdrew from consideration the issues of entitlement to an initial compensable rating for carpal tunnel syndrome of the right upper extremity and erythema annulare centrifugum and the issues of entitlement to service connection for diabetes mellitus and refractive error with presbyopia.  As the Veteran has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating for carpal tunnel syndrome of the right upper extremity is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for erythema annulare centrifugum is dismissed.

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.  

The appeal as to the issue of entitlement to service connection for refractive error with presbyopia is dismissed.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of entitlement to an initial compensable rating for hypertension.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that a compensable evaluation is warranted for his service-connected hypertension.  

In February 2007 and April 2008, the Veteran underwent VA examinations.  Both examination shows that the VA examiner found that the Veteran's essential hypertension was well controlled and that no end-organ damage was evident at that time.  

Moreover, VA outpatient treatment records also reflect the Veteran's history of prescription medications for his service-connected hypertension.  In February 2007, the Veteran was first prescribed valsartan at 80 milligrams.  In March 2008, his dosage was increased to 160 milligrams.  Then in April 2008, the Veteran was also prescribed metoprolol tartrate at 25 milligrams.  A month later, the Veteran's dosage for metoprolol tartrate increased to 50 milligrams while his dosage for valsartan remained at 160 milligrams.  There are no VA treatment records in the claims file dated after July 2008.

At the January 2011 personal hearing, he testified that his medications for hypertension have increased since 2008, and that his blood pressure readings fluctuate based on whatever he is doing at the time.  He specified that sometimes it is high as 150, and as low as 97/40.

Review of the record indicates that in the August 2007 rating decision, the RO granted service connection for hypertension based on the Veteran's in-service diagnosis without evidence of diastolic pressure predominantly 100 or more.  The Board further finds that the Veteran's last VA examination for his service-connected hypertension was in April 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his hypertension, and recent VA outpatient treatment records and testimony from the Veteran at the January 2011 personal hearing suggest that the Veteran's hypertension has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).
 
Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain all outstanding VA outpatient treatment records, to include from the Trenton Vet Clinic, regarding the Veteran's service-connected hypertension from July 2008 to the present and associate those records with the claims file.

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  The examiner should state whether the Veteran's hypertension history is productive of diastolic pressure of predominantly 100 or more, or systolic pressure of 160 or more, or whether the Veteran has a history of diastolic pressure of predominantly 100 or more requiring continuous medication for control.

3.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


